Appeal from an order of the Special Term of Supreme Court, entered in the Clinton county clerk’s office on December 15, 1941, dismissing a writ of habeas corpus and remanding prisoner to the custody of the warden of Clinton Prison. Relator was convicted on June 29, 1933, of the crime of robbery, second degree, and sentenced as a third offender to a term of fifteen years. He was received in State prison on July 21, 1933. His claim seems to be that he is entitled to a total of seventeen and one-half days per month as time allowable and deductible from his term of imprisonment imposed by the court; ten days of this credit is claimed by virtue of chapter 731 of the Laws of 1934. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.